DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on June 17, 2022, after Final Rejection in the Final Office Action of March 18, 2022 (“FOA”).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action, or the FOA, has been withdrawn pursuant to 37 CFR 1.114.  Furthermore, Applicant filed a submission accompanying the RCE on May 18, 2022, which has been entered. 
Non-Final Office Action
This Office Action responds to Applicants’ “RESPONSE AND REQUEST FOR CONTINUED EXAMINATION” filed on June 17, 2022 and “AMENDMENT UNDER RULE 116” filed on May 18, 2022 (“Amendment”) as the RCE’s submission. As to the Amendment’s attachments, the Amendments to the Specification have been accepted and entered, and have also led to the withdrawal of the objections to the Specification made in the FOA. However, some additional objections to the Specification still remain, as seen below.
               Status of Claims   
In the Amendment, claims 1, 7, 9, 13, 15, 19 have been currently amended, claims 4, 6, 8, 12, 14, 18 & 20 have been presently cancelled, claims 2-3, 5, 10-11, 16-17 have been previously cancelled, and new claims 21-26 have been added. As a result, the 35 U.S.C. 112(b) rejection of claims 1, 4, 6-9, 12-15 & 18-20 have been withdrawn as overcome. Accordingly, claims 1, 7, 9, 13, 15, 19 & 21-26 are pending and have been examined, and the claim rejections and response to Applicants’ arguments in the Amendment are set forth below.
Specification
The disclosure is still objected to because of the following informalities: 
Global change on all pages: all instances of “the smart contracts” or “the target smart contracts” should be just “smart contracts” or “target smart contracts” (remove the “the” beforehand) and all instances of “the users” should also be just “users” (remove the “the” beforehand) where appropriate. It is highly advised a patent attorney having English as their first language make a detailed check of the proper use of “the” before a term to fix these grammatical errors. 
On page 1, para. [4], the paragraph should be further reworded for clarity (remove the “the” in the last phrase), e.g., “However, although smart contracts are being used more and more widely, users still fail to choose smart contracts they need when they don’t know their functions, that is, it is inefficient for users to use smart contracts since users do not know the functions of [[the]] smart contracts.”
On page 7, para. [34], sixth to ninth lines down, same clarity issue as raised above – Redlined version: “However, although smart contracts are being used more and more widely, users still fail to choose smart contracts they need when they don’t know their functions their being a large number of smart contracts, that is, it is inefficient for users to use [[the]] smart contracts since [[the]] users do not know the functions of smart contracts.” Clean version: “However, although smart contracts are being used more and more widely, users still fail to choose smart contracts they need when they don’t know their functions due to their being a large number of smart contracts, that is, it is inefficient for users to use smart contracts since users do not know the functions of smart contracts.”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7, 9, 13, 15, 19 & 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims cover a method (independent claim 1), an apparatus (independent claim 9), or a non-transitory computer readable storage medium (independent claim 15), each at least one of the statutory categories of invention (e.g., process, machine or manufacture).
Step 2A, Prong One:  The Examiner has identified independent “method” claim 1 as the claim that best represents the claimed invention for analysis and is similar to independent “apparatus” claim 9 and independent “computer readable storage medium” claim 15.  The claim recites a method for managing smart contracts, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “obtaining target smart contracts; sending request information for evaluating the target smart contracts to a user client; receiving evaluation information for the target smart contracts, wherein the evaluation information is determined by the user client; storing the evaluation information into a preset smart contract; obtaining function description information of the target smart contracts; storing the target smart contracts and the function description information into the preset smart contract; adding the preset smart contract to a [data structure]; receiving a query request sent by the user client; searching in the preset smart contract for a target smart contract corresponding to the query request; determining the target smart contract corresponding to the query request as a resulting smart contract; determining whether the resulting smart contract is safe based on the evaluation information; sending the resultant smart contract to the user client based on a determination that the resulting smart contract is safe; and sending a warning message to the user client based on a determination that the resulting smart contract is unsafe”, which also are a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being obtaining and storing target smart contracts onto a data structure and searching for and sending to a user client a resulting target smart contract corresponding to a query request and based on whether the resulting smart contract is safe, and if not, sending a warning message. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea. This judicial exception directed to certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.05.f). In particular, the claim only recites the additional elements of a blockchain node device, target smart contracts, a preset smart contract, a blockchain and a resulting smart contract (all of which can be implemented in hardware, software or a combination of both (“H/S/both”)), to perform all the steps. Moreover, the conditions and/or terms of a smart contract are part of the abstract idea analyzed in Step 2A, Prong 1, but because a “smart contract” constitutes computer program software, it is treated as a generic computing component in Step 2A, Prong 2. A plain reading of FIGS. 4-5 as well as their associated descriptions in paragraphs [73]-[90] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., paras. [23]-[24], [74]-[75] (describing generic processors and memories); [87] (using any “form of storage medium known in the art”). Hence, the additional elements of the blockchain node device, the target smart contracts, the preset smart contract, the blockchain and the resulting smart contract are all generic computing components suitably programmed to perform their respective functions and are also recited at a high-level of generality, e.g., as generic devices, smart contracts, and blockchains (having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components or to implement an abstract idea by merely adding the words “apply it” (or an equivalent) with the judicial exception. Thus, in the claim, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In addition to the blockchain node device, the target smart contracts, the preset smart contract, the blockchain and the resulting smart contract of independent claim 1, independent claims 9 & 15 also contain the generic computing components of: an apparatus (claim 9), a memory (claim 9), a processor (claims 9 & 15), a computer readable storage medium (claim 15).
Step 2B: Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the blockchain node device (claim 1), the target smart contracts (claims 1, 9 & 15), the preset smart contract (claims 1, 9 & 15), the blockchain (claims 1, 9 & 15), the resulting smart contract (claims 1, 9 & 15), the apparatus (claim 9), the memory (claim 9), the processor (claims 9 & 15), and the computer readable storage medium (claim 15) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, the additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible, nor are independent claims 9 & 15 based on similar reasoning and rationale.
Dependent claims 7, 13, 19 & 21-26 when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claim 7, the limitations of “The method of claim 1, after receiving the evaluation information for the target smart contracts, wherein the evaluation information is determined by the user client, further comprising the following: determining scores of the target smart contracts based on the evaluation information according to a preset scoring rule; storing the scores into the preset smart contract; and adding the preset smart contract to the blockchain”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed after receiving the evaluation information for the target smart contracts, wherein the evaluation information determination comprises further steps (e.g., determining, storing and adding steps) in a method for managing smart contracts.
In claims 13 & 19, the limitations of “The apparatus of claim 9, wherein the processor is configured to execute the computer programs which, when executed by the processor, further cause the processor to perform operations, comprising: determining scores of the target smart contracts based on the evaluation information according to a preset scoring rule; storing the scores into the preset smart contract; and adding the preset smart contract to the blockchain” (claim 13) and “The non-transitory computer readable storage medium of claim 15, wherein the computer programs which, when executed by the processor, further cause the processor to perform operations, comprising: determining scores of the target smart contracts based on the evaluation information according to a preset scoring rule; storing the scores into the preset smart contract; and adding the preset smart contract to the blockchain” (claim 19), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (after obtaining the target smart contracts) (e.g., sending, receiving, determining, storing, and adding steps) in a method for managing smart contracts.
In claims 21, 23 & 25, the limitations of “The method of claim 1, wherein searching in the preset smart contract for the target smart contract corresponding to the query request, and determining the target smart contract corresponding to the query request as the resulting smart contract comprises: parsing a target account identification in the query request; searching in the preset smart contract for a target smart contract corresponding to the target account identification; and determining the target smart contract corresponding to the target account identification as the resulting smart contract” (claim 21), “The apparatus of claim 9, wherein the processor is configured to execute the computer programs which, when executed by the processor, further cause the processor to perform operations, comprising: parsing a target account identification in the query request; searching in the preset smart contract for a target smart contract corresponding to the target account identification; and determining the target smart contract corresponding to the target account identification as the resulting smart contract” (claim 23), and “The non-transitory computer readable storage medium of claim 15, wherein the computer programs which, when executed by the processor, further cause the processor to perform operations, comprising: parsing a target account identification in the query request; searching in the preset smart contract for a target smart contract corresponding to the target account identification; and determining the target smart contract corresponding to the target account identification as the resulting smart contract” (claim 25), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps making up the steps of searching in the preset smart contract for the target smart contract corresponding to the query request, and determining the target smart contract corresponding to the query requests as the resulting smart contract (e.g., parsing, searching, and determining steps) in a method for managing smart contracts.
In claims 22, 24 & 26, the limitations of “The method of claim 1, wherein searching in the preset smart contract for the target smart contract corresponding to the query request, and determining the target smart contract corresponding to the query request as the resulting smart contract comprises: parsing a security score range in the query request; searching in the preset smart contract for sub-target smart contracts whose scores fall in the security score range, the sub-target smart contracts being a subset of the target smart contracts; and searching in the sub-target smart contracts whose scores fall in the security score range for the resulting smart contract” (claim 22), “The apparatus of claim 9, wherein the processor is configured to execute the computer programs which, when executed by the processor, further cause the processor to perform operations, comprising: parsing a security score range in the query request; searching in the preset smart contract for sub-target smart contracts whose scores fall in the security score range, the sub-target smart contracts being a subset of the target smart contracts; and searching in the sub-target smart contracts whose scores fall in the security score range for the resulting smart contract” (claim 24), and “The non-transitory computer readable storage medium of claim 15, wherein the computer programs which, when executed by the processor, further cause the processor to perform operations, comprising: parsing a security score range in the query request; searching in the preset smart contract for sub-target smart contracts whose scores fall in the score range, the sub-target smart contracts being a subset of the target smart contracts; and searching in the sub-target smart contracts whose scores fall in the security score range for the resulting smart contract” (claim 26), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps making up the steps of searching in the preset smart contract for the target smart contract corresponding to the query request, and determining the target smart contract corresponding to the query requests as the resulting smart contract (e.g., parsing and searching steps) in a method for managing smart contracts.
Therefore, the dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1, 7, 9, 13, 15, 19 & 21-26 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 9, 13, 15, 19 & 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Soundrapandian et al., U.S. Pat. Pub. 2019/0243912 A1 (“Soundrapandian”) in view of Kalra et al., ZEUS: Analyzing Safety of Smart Contracts, Network and Distributed Systems Security (NDSS) Symposium 2018, 18-21 February 2018, San Diego, CA, USA, IBSN 1-891562-49-5, available online at https://www.ndss-symposium.org/wp-content/uploads/2018/02/ndss2018_09-1_Kalra_paper.pdf or http://dx.doi.org/10.14722/ndss,2018.23092, see https://www.ndss-symposium.org (“Kalra”).
As to claim 1, Soundrapandian discloses: a “method for managing smart contracts, applicable to a blockchain node device” (see, e.g., Soundrapandian, para. [0004] (“a method may include:…automatically generating, by the device, a smart contract based on the DSL unit, the smart contract being configured to enforce the condition or action between the two or more entities; deploying, by the device, the smart contract to a blockchain environment [blockchain node device] associated with the two or more entities; and performing, by the device, an action based on the smart contract after deploying the smart contract.”) “comprising:” 
“obtaining target smart contracts”. See, e.g., Soundrapandian, para. [0004] (“automatically generating, by the device, a smart contract based on the DSL unit, the smart contract being configured to enforce the condition or action between the two or more entities.”).
“sending request information for evaluating the target smart contracts to a user client” (claims 4, 12 & 18). See, e.g., Soundrapandian, paras. [0018] (“Furthermore, some implementations described herein may generate user agents (e.g., user interfaces) for human-triggered actions and notifications associated with the smart contracts.”); [0021] (“Additionally, or alternatively, the analysis platform may determine to proceed with the operations described herein based on a user input (e.g., based on presenting the automation score to a user). Assume that the analysis platform determines to proceed with the operations described herein.”); [0042] (“For example, the contract generator may determine a target language (e.g., based on the blockchain environment, based on a configuration of the contract generator, based on a user input, etc.), and may generate a smart contract in the target language based on a target language grammar model associated with the target language.”); [0043] (“As shown in FIG. 1D, and by reference number 138, the analysis platform may automatically generate a user interface for a user-triggered action. For example, some actions may be associated with manual input to trigger or initiate such an action. As shown by reference number 140, the analysis platform may provide the user interface for a user device, so that a user can provide the manual input. In this way, the analysis platform may provide for enforcement of smart contracts that involve a human-triggered action.”) (all instances where request information for evaluating the target smart contracts to a user client via user agents, user interfaces for user input, where the users provide request information for evaluating the target smart contracts). 
“receiving evaluation information for the target smart contracts, wherein the evaluation information is determined by the user client” (claims 4, 12 & 18). See, e.g., Soundrapandian, paras. [0134] (“As shown by reference number 630, analysis platform 220 may process the query (e.g., using a query processor). For example, the query processor may identify elements of the query, and may provide the elements of the query to a semantic evaluator and/or a discrepancy evaluator, as described in more detail in connection with FIG. 7B. In some implementations, the query processor may format the query, may sanitize the query, and/or the like, to generate a processed query.”)(the processed query can be used for keyword tagging).
“storing the evaluation information into the preset smart contract”. See, e.g., Soundrapandian, paras. [0018], [0044] (“store the smart contracts using domain-specific keyword tagging”); [0044] (“the analysis platform or another device may process queries, and may identify one or more pertinent smart contracts based on the queries, as described in more detail elsewhere herein. As shown by reference number 144, in some implementations, the analysis platform may provide the smart contracts and the tags for storage); [0002] (“blockchain may record a transaction (e.g., an exchange or transfer of information) that occurs in the network” hence adding the preset smart contract to the blockchain).
“obtaining function description information of the target smart contracts”. See, e.g., Soundrapandian, paras. [0139] (“FIG. 7A shows an example of processing a query based on a functional part of the query”); [0140] (“The functional part may identify a function, action, or condition associated with a desired smart contract…the functional part may include “smart contract,” “auditing receipts,” “pay interest,” and so on. As shown by reference number 710, analysis platform 220 may analyze the functional part using a semantic similarity technique to identify DSL units that are associated with tags that are semantically similar to the functional part of the query.”).
“storing the target smart contracts and the function description information into the preset smart contract; adding the preset smart contract to a blockchain”. See, e.g., Soundrapandian, paras. [0044] (“As shown by reference number 142, the analysis platform may store the smart contracts using domain-specific keyword tagging, as described in more detail elsewhere herein. For example, the analysis platform may provide the smart contracts and the tags associated with the smart contracts to a storage device [e.g., preset smart contract]”); [0128] (“As further shown in FIG. 5, process 500 may include storing the smart contracts using domain-specific layered tagging (block 580). For example, analysis platform 220 (e.g., using computing resource 225, processor 320, memory 330, storage component 340 [preset smart contract], communication interface 370, and/or the like) may store the smart contracts.”); [0055] (“Block virtualization” for storage disclosed); [0002] (“blockchain may record a transaction (e.g., an exchange or transfer of information) that occurs in the network” hence adding the preset smart contract to a blockchain).
“receiving a query request sent by the user client”. See, e.g., Soundrapandian, paras. [0134] (“As shown by reference number 625, analysis platform 220 may receive a query. Here, the query includes a string “Loan amount calculation.”); [0142] (“As shown in FIG. 7B, and by reference number 735, assume that analysis platform 220 receives a query of “I need an automated contract for micro-lending scenario using Solidity and Coda Platform.”); [0128]-[0129] (search queries identified).
“searching in the preset smart contract for a target smart contract corresponding to the query request”. See, e.g., Soundrapandian, paras. [0128] (“In some implementations, analysis platform 220 may process a search query to identify appropriate smart contracts and/or DSL units based on the search query, as described in more detail in connection with FIGS. 7A and 7B, below. By storing and tagging smart contracts and/or DSL units, analysis platform 220 may provide for efficient identification of existing smart contract”); [0129] (“A search query to identify an appropriate smart contract may identify different layers in which to search for tags associated with the appropriate smart contract. For example, the query may identify a blockchain environment”); [0136] (“As shown by reference number 640, an extractor may extract DSL units or smart contracts, associated with particular scores, from storage (e.g., from storage device 240 [preset smart contract])…In some implementations, analysis platform 220 may provide smart contracts associated with the DSL units. For example, when the smart contract matches a blockchain environment associated with the query, analysis platform 220 may provide the smart contract, thereby conserving processor resources that would otherwise be used to generate the smart contract based on the corresponding DSL unit.”).
“determining the target smart contract corresponding to the query request as a resulting smart contract”. See, e.g., Soundrapandian, para. [0137] (“analysis platform 220 identifies a relevant DSL and/or smart contract based on a query and based on layered tagging of the relevant DSL and/or smart contract.”).
“sending the resulting smart contract to the user client…”. See, e.g., Soundrapandian, para. [0136] (“In some implementations, analysis platform 220 may provide smart contracts associated with the DSL units. For example, when the smart contract matches a blockchain environment associated with the query, analysis platform 220 may provide the smart contract”).
“sending a warning message to the user client…”. See, e.g., Soundrapandian, paras. [0018] (“Furthermore, some implementations described herein may generate user agents (e.g., user interfaces) for human-triggered actions and notifications associated with the smart contracts.”); [0077], [0127] (discussing such notifications); [0076] (“For example, analysis platform 220 (e.g., using computing resource 225, processor 320, memory 330, storage component 340, communication interface 370, and/or the like) may receive a document [e.g., warning message].”); communications in [0061] sent through communication interface in [0060], [0064], [0066], [0069] & [0071]-[0073], etc., can also be a warning message.
However, Soundrapandian does not specifically or expressly disclose “determining whether the resulting smart contract is safe based on the evaluation information”, “sending the resulting smart contract to the user client based on a determination that the resulting smart contract is safe”; and “sending a warning message to the user client based on a determination that the resulting smart contract is unsafe”.
Kalra cures this deficiency. See, e.g., Kalra, Title (“Analyzing Safety of Smart Contracts”); Abstract (“ZEUS leverages both abstract interpretation and symbolic model checking, along with the power of constrained horn clauses to quickly verify contracts for safety”); page 2, left column (“Finally, ZEUS feeds the modified IR to a verification engine that leverages constrained horn clauses (CHCs) [55], [61], [69] to quickly ascertain the safety of the smart contract”); page 7, right column to page 8, left column (discussions of “assertion safety”); page 10 (“ZEUS supports verification of safety properties, i.e., state reachability expressible via quantifier-free logic with integer linear arithmetic.”); page 14, conclusion (“We present the design and implementation of ZEUS—a framework for analyzing safety properties of smart contracts.”); for “unsafe”: page 12, left column (“We note output for each scenarios as either “Safe” or “Unsafe”…A false positive occurs when ZEUS returns ‘Unsafe’ but the contract is actually ‘Safe’, while a false negative occurs when ZEUS returns ‘Safe’ when the contract is actually ‘Unsafe’…); page 12, right column to page 13, left column (reporting a large number of unsafe contracts, reporting unsafe contracts in general); page 13, left column (“ZEUS determines a contract as either safe or unsafe, i.e., if a contract is vulnerable in principle or not. An unsafe result does not guarantee a trivial exploit. For example, several contracts are vulnerable to integer overflow because they do not check for the bounds. Thus, ZEUS marks them as unsafe.”) (hence clearly disclosing the ability to determine if a smart contract is safe or unsafe).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Soundrapandian’s and Kalra’s above disclosures to teach, suggest or disclose most of the limitations of claim 1. The motivation to combine Soundrapandian with Kalra would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., determining if a smart contract is safe or unsafe) to yield predictable results or a reasonable expectation of success. See MPEP 2143. The Examiner further submits that the combination of Soundrapandian with Kalra would be particularly advantageous because it combines systems and methods to “generate a smart contract based on the DSL unit, the smart contract being configured to enforce a condition or action, of the values, between the two or more entities; and perform an action based on the smart contract” (Soundrapandian, Abstract) with methods and systems to “quickly verify [smart] contracts for safety” (Kalra, Abstract) so as to disclose all of the limitations recited by claim 1.
As to claim 9, Soundrapandian in view of Kalra also discloses an “apparatus for managing smart contracts, comprising: a memory configured to store computer programs; and a processor configured to execute the computer programs which, when executed by the processor, cause the processor to perform operations, comprising: obtaining target smart contracts; sending request information for evaluating the target smart contracts to a user client; receiving evaluation information for the target smart contracts, wherein the evaluation information is determined by the user client; storing the evaluation information into a preset smart contract; obtaining function description information of the target smart contracts; storing the target smart contracts and the function description information into the preset smart contract; adding the preset smart contract to a blockchain; receiving a query request sent by the user client; searching in the preset smart contract for a target smart contract corresponding to the query request; determining the target smart contract corresponding to the query request as a resulting smart contract; determining whether the resulting smart contract is safe based on the evaluation information; sending the resulting smart contract to the user client based on a determination that the resulting smart contract is safe; and sending a warning message to the user client based on a determination that the resulting smart contract is unsafe.” See Soundrapandian & Kalra above for the nearly identical limitations above in claim 1. For “memory” and “processor”, see Soundrapandian, FIG. 3, para. [0060] (“a processor 320, a memory 330”). 
As to claim 15, Soundrapandian in view of Kalra also discloses a “non-transitory computer readable storage medium, configured to store computer programs which, when executed by a processor, cause the processor to perform operations, comprising: obtaining target smart contracts; sending request information for evaluating the target smart contracts to a user client; receiving evaluation information for the target smart contracts, wherein the evaluation information is determined by the user client; storing the evaluation information into a preset smart contract; obtaining function description information of the target smart contracts; storing the target smart contracts and the function description information into the preset smart contract, adding the preset smart contract to a blockchain; receiving a query request sent by the user client; searching in the preset smart contract for a target smart contract corresponding to the query request; determining the target smart contract corresponding to the query request as a resulting smart contract; determining whether the resulting smart contract is safe based on the evaluation information; sending the resulting smart contract to the user client based on a determination that the resulting smart contract is safe; and sending a warning message to the user client based on a determination that the resulting smart contract is unsafe.” See Soundrapandian & Kalra above for the nearly identical limitations above in claim 1. For “computer readable storage medium”, see Soundrapandian, paras. [0005], [0052] (“non-transitory computer-readable medium”); “processor”, see FIG. 3, para. [0060] (“a processor 320”). 
As to claim 7, Soundrapandian in view of Kalra also discloses “The method of claim 1, after receiving the evaluation information for the target smart contracts, wherein the evaluation information is determined by the user client, further comprising the following:”
“determining scores of the target smart contracts based on the evaluation information according to a preset scoring rule”. See, e.g., Soundrapandian, paras. [0021], [0077], [0102] (determining automation score and that score satisfying a threshold); [0101] (determining scores for clauses); [0135]-[0136] (determining query scores, X scores, and semantic scores, and comparing those scores to a threshold); [0141]-[0142] (determining DSL scores) (all determining based on scoring rules).
“storing the scores into the preset smart contract; and adding the preset smart contract to the blockchain” See, e.g., Soundrapandian, paras. [0018], [0044] (“store the smart contracts using domain-specific keyword tagging”); [0044] (“the analysis platform or another device may process queries, and may identify one or more pertinent smart contracts based on the queries, as described in more detail elsewhere herein. As shown by reference number 144, in some implementations, the analysis platform may provide the smart contracts and the tags for storage) (hence the scores can be stored through tags); [0002] (“blockchain may record a transaction (e.g., an exchange or transfer of information) that occurs in the network” hence adding the preset smart contract to the blockchain).
As to claims 13 & 19, Soundrapandian in view of Kalra also discloses “The apparatus of claim 9, wherein the processor is configured to execute the computer programs which, when executed by the processor, further cause the processor to perform operations, comprising” (claim 13), and “The non-transitory computer readable storage medium of claim 15, wherein the computer programs which, when executed by the processor, further cause the processor to perform operations, comprising” (claim 19) (“after obtaining the smart contracts” is done in e.g., [0019], [0045], [0150] (“generating and deploying smart contracts”):
“sending request information for evaluating the target smart contracts to the user client” (claims 13 & 19). See, e.g., Soundrapandian, paras. [0134] (“As shown by reference number 625, analysis platform 220 may receive a query. Here, the query includes a string “Loan amount calculation.”); [0128]-[0129], [0142] (sending queries).
“receiving evaluation information for the target smart contracts, wherein the evaluation information is determined by the user client” (claims 13 & 19). See, e.g., Soundrapandian, paras. [0134] (“As shown by reference number 630, analysis platform 220 may process the query (e.g., using a query processor). For example, the query processor may identify elements of the query, and may provide the elements of the query to a semantic evaluator and/or a discrepancy evaluator, as described in more detail in connection with FIG. 7B. In some implementations, the query processor may format the query, may sanitize the query, and/or the like, to generate a processed query.”)(the processed query can be used for keyword tagging).
“storing the evaluation information into the preset smart contract; and adding the preset smart contract to the blockchain” (claims 13 & 19). See, e.g., Soundrapandian, paras. [0018], [0044] (“store the smart contracts using domain-specific keyword tagging”); [0044] (“the analysis platform or another device may process queries, and may identify one or more pertinent smart contracts based on the queries, as described in more detail elsewhere herein. As shown by reference number 144, in some implementations, the analysis platform may provide the smart contracts and the tags for storage); [0002] (“blockchain may record a transaction (e.g., an exchange or transfer of information) that occurs in the network” hence adding the preset smart contract to the blockchain).
As to claims 21, 23 & 25, Soundrapandian in view of Kalra also discloses “The method of claim 1, wherein searching in the preset smart contract for the target smart contract corresponding to the query request, and determining the target smart contract corresponding to the query request as the resulting smart contract comprises: parsing a target account identification in the query request; searching in the preset smart contract for a target smart contract corresponding to the target account identification; and determining the target smart contract corresponding to the target account identification as the resulting smart contract” (claim 21), “The apparatus of claim 9, wherein the processor is configured to execute the computer programs which, when executed by the processor, further cause the processor to perform operations, comprising: parsing a target account identification in the query request; searching in the preset smart contract for a target smart contract corresponding to the target account identification; and determining the target smart contract corresponding to the target account identification as the resulting smart contract” (claim 23), and “The non-transitory computer readable storage medium of claim 15, wherein the computer programs which, when executed by the processor, further cause the processor to perform operations, comprising: parsing a target account identification in the query request; searching in the preset smart contract for a target smart contract corresponding to the target account identification; and determining the target smart contract corresponding to the target account identification as the resulting smart contract” (claim 25). See Soundrapandian in view of Kalra for nearly identical limitations involving searching and determining in the independent claims. For “parsing”: see, e.g., Soundrapandian, para. [0093] (“a. Parse the sentence using a parser (e.g., Stanford Natural Language Processing (NLP) parser), and extract the Nouns and Verbs [0094] b. If the sentence contains verbs (e.g., labeled VBZ or VBN using Stanford NLP parser)”).
As to claims 22, 24 & 26, Soundrapandian in view of Kalra also discloses “The method of claim 1, wherein searching in the preset smart contract for the target smart contract corresponding to the query request, and determining the target smart contract corresponding to the query request as the resulting smart contract comprises: parsing a security score range in the query request; searching in the preset smart contract for sub-target smart contracts whose scores fall in the security score range, the sub-target smart contracts being a subset of the target smart contracts; and searching in the sub-target smart contracts whose scores fall in the security score range for the resulting smart contract” (claim 22), “The apparatus of claim 9, wherein the processor is configured to execute the computer programs which, when executed by the processor, further cause the processor to perform operations, comprising: parsing a security score range in the query request; searching in the preset smart contract for sub-target smart contracts whose scores fall in the security score range, the sub-target smart contracts being a subset of the target smart contracts; and searching in the sub-target smart contracts whose scores fall in the security score range for the resulting smart contract” (claim 24), and “The non-transitory computer readable storage medium of claim 15, wherein the computer programs which, when executed by the processor, further cause the processor to perform operations, comprising: parsing a security score range in the query request; searching in the preset smart contract for sub-target smart contracts whose scores fall in the score range, the sub-target smart contracts being a subset of the target smart contracts; and searching in the sub-target smart contracts whose scores fall in the security score range for the resulting smart contract” (claim 26), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps making up the steps of searching in the preset smart contract for the target smart contract corresponding to the query request, and determining the target smart contract corresponding to the query requests as the resulting smart contract (e.g., parsing and searching steps) in a method for managing smart contracts. See Soundrapandian in view of Kalra for nearly identical limitations involving searching and determining in the independent claims and also the score limitations in claim 7.
Response to Arguments
In response to Applicants’ assertion on pages 10-13 of the Amendment, under the heading of “Rejections under 35 U.S.C. § 101” that the rejection under 35 U.S.C. 101 of should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 1 (a “method”) is directed to a method for managing smart contracts, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “obtaining target smart contracts; sending request information for evaluating the target smart contracts to a user client; receiving evaluation information for the target smart contracts, wherein the evaluation information is determined by the user client; storing the evaluation information into a preset smart contract; obtaining function description information of the target smart contracts; storing the target smart contracts and the function description information into the preset smart contract; adding the preset smart contract to a [data structure]; receiving a query request sent by the user client; searching in the preset smart contract for a target smart contract corresponding to the query request; determining the target smart contract corresponding to the query request as a resulting smart contract; determining whether the resulting smart contract is safe based on the evaluation information; sending the resultant smart contract to the user client based on a determination that the resulting smart contract is safe; and sending a warning message to the user client based on a determination that the resulting smart contract is unsafe”, which also are a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being obtaining and storing target smart contracts onto a data structure and searching for and sending to a user client a resulting target smart contract corresponding to a query request and based on whether the resulting smart contract is safe, and if not, sending a warning message. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 1 recites an abstract idea, as do independent claims 9 & 15 based on similar reasoning and rationale, contrary to Applicants’ arguments on pages 10-12 of the Amendment. 
The Examiner also respectfully disagrees with how the present claims might be similar to the claims in the Federal Circuit cases of Enfish and NVIDIA at least for the reason that such cases involved completely different patents with completely different claims, technologies and a completely different set of facts and circumstances. Specifically:
Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1338 (Fed. Cir. 2016) (“In sum, the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory…In other words, we are not faced with a situation where general-purpose computer components are added post-hoc to a fundamental economic practice or mathematical equation. Rather, the claims are directed to a specific implementation of a solution to a problem in the software arts. Accordingly, we find the claims at issue are not directed to an abstract idea…we think it is clear for the reasons stated that the claims are not directed to an abstract idea, and so we stop at step one. We conclude that the claims are patent-eligible”).
Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253, 1259-60, 1262 (Fed. Cir. 2017) (cited above as simply “NVIDIA”) (“The '740 patent's claims focus on a ‘specific asserted improvement in computer capabilities’ — the use of programmable operational characteristics that are configurable based on the type of processor — instead of ‘on a process that qualifies as an `abstract idea' for which computers are invoked merely as a tool.’ Enfish, 822 F.3d at 1336. And like the patents at issue in Enfish and Thales, the specification discusses the advantages offered by the technological improvement. Accordingly, this is not a case where the claims merely recite the ‘use of an abstract mathematical formula on any general purpose computer,’ ‘a purely conventional computer implementation of a mathematical formula,’ or ‘generalized steps to be performed on a computer using conventional computer activity.’…To be sure, the concept of categorical data storage underlies the '740 patent's claims in that claim 1 requires a programmable operational characteristic that ‘determines a type of data stored by said cache.’ But this is not enough to doom a claim under § 101 because the claims are not so limited, and ‘all inventions at some level embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas.’ Mayo, 566 U.S. at 71, 132 S.Ct. 1289; see also Alice, 134 S.Ct. at 2354 (‘[A]n invention is not rendered ineligible for patent simply because it involves an abstract concept.’ (emphasis added)). Nor is the '740 patent's use of conventional computer components, by itself, fatal to patent eligibility where the claims "are directed to an improvement in the functioning of a computer." Enfish, 822 F.3d at 1338. Because we conclude that the claims of the '740 patent are not directed to an abstract idea, we need not proceed to step two of the Alice test.”).
Thus, it is clear from the above that the present claims are distinguishable from the above-cited cases of Enfish and NVIDIA at least because the claims in those cases either implemented their abstract ideas into practical applications or were technical solutions or technological improvements to technical/technological fields or were not directed to an abstract idea in the first place. In stark contrast, the present claims are directed to the abstract idea of methods of organizing human activity (specifically, a method of managing smart contracts) and once all the generic computing additional elements are removed, all that is left are limitations reciting that abstract idea, as will be described later. Applicant’s citation to paragraphs [0049], [0059] & [0061] of the Specification also merely shows that the claims are directed to an improvement to the abstract idea of managing smart contracts, not to any field of technology or technical aspect. To prove that the method claims improve something within the technological field of blockchain or smart contracts, the claim limitations must become more granular and recite specific technical elements that go beyond the mere high level, or nominal invocation of buzzword terms like “smart contract” or “blockchain” that are just “generally applied” and superficially mentioned.
Furthermore, contrary to Applicants’ arguments on page 12 of the Amendment, the claims do not integrate the alleged abstract idea (certain methods of organizing human activity) into a practical application. This is because the additional elements of the blockchain node device (claim 1), the target smart contracts (claims 1, 9 & 15), the preset smart contract (claims 1, 9 & 15), the blockchain (claims 1, 9 & 15), the resulting smart contract (claims 1, 9 & 15), the apparatus (claim 9), the memory (claim 9), the processor (claims 9 & 15), and the computer readable storage medium (claim 15) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception are all clearly and undeniably generic computing components. Hence, once all the above-listed generic computing components listed above are stripped away from the claims, the only limitations that remain are person-operable steps that can be executed by one or more human beings. In other words, the recited steps in the claims can undoubtedly be performed by a human being (or human beings) with pen and paper or in their minds, or by interacting each other, especially when one or more human being(s) (in claim 1) perform the steps of claim 1, for example. See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer- implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed…by a human” patent eligible). Thus, contrary to Applicants’ arguments, the claims of the present application merely perform operations that can be executed by a human being, or human beings, interacting with one another, and further with the aid of generic computing components (such as processors). Consequently, the present claims clearly and undeniably fall under the judicial exception of certain “methods of organizing human activity”, as further discussed above.
Finally, contrary to Applicants’ arguments made generally and overall on pages 11-13 of the Amendment that the claims somehow improve computer functionality and contain “significantly more” than the judicial exception or abstract idea of methods of organizing human activity, and to reiterate prior points made before, the present claims are instead directed to implementing the abstract idea of methods of organizing human activity (specifically, a method of managing smart contracts) using generic computing components such as processors and memories that also do not measure up to anything “significantly more” than the abstract idea itself, and are arranged in a completely arbitrary manner (e.g., any change in positioning or arrangement does not impact anything with respect to claim scope or infringement, etc.) in stark contrast to the specific ordered combination of additional elements in the case of BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016). Moreover, the claims – which merely involve application of abstract mathematical models – do not cover improvements to a specific technical field, such as graphical user interface technology in electronic devices, the field of improving network traffic data, or the technology of cryptographic signals transferred over communication channels (which are all provided as examples of improvements to technology or technical fields in the 2019 PEG). Specifically, a method to better manage smart contracts is merely an improvement to the abstract idea or human activity method of managing smart contracts, and a potential business solution (more effectively/efficiently managing smart contracts) to a business problem (the inefficiencies and inaccuracies encountered in managing smart contracts) in a business field (managing smart contracts), not a technological solution to a technological or technology-based problem. Finally, the present claims also do not fit into any of the specifically delineated examples of the judicial exception being integrated into practical applications listed in the above 35 U.S.C. 101 rejection. For these reasons and those stated in the rejection above, the rejection of pending claims 1, 7, 9, 13, 15, 19 & 21-26 under 35 U.S.C. 101 is maintained by the Examiner.
As to the 35 U.S.C. 102 Rejections, and in response to Applicants’ arguments on pages 13-17 of the Amendment, Examiner acknowledges that the arguments and claim amendments (that necessitated further search and analysis) have been considered, but are not persuasive and have also been rendered moot in light of the new grounds of rejection under 35 U.S.C. 103, which cites the new prior art reference of Kalra et al., ZEUS: Analyzing Safety of Smart Contracts, Network and Distributed Systems Security (NDSS) Symposium 2018, 18-21 February 2018, San Diego, CA, USA, IBSN 1-891562-49-5, available online at https://www.ndss-symposium.org/wp-content/uploads/2018/02/ndss2018_09-1_Kalra_paper.pdf or http://dx.doi.org/10.14722/ndss,2018.23092, see https://www.ndss-symposium.org (“Kalra”).
Accordingly, pending claims 1, 7, 9, 13, 15, 19 & 21-26 stand rejected under 35 U.S.C. 103, as discussed and detailed above.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Mercuri et al., U.S. Pat. Pub. 2019/0012249 A1 – for discussing the management and “execution of smart contracts deployed on the blockchain.” (para. [0005]-[0010]).



                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3695
July 16, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        7/22/2022